Exhibit 10.1

Amendment 1 to the

Amended and Restated Master Agreement

by and between

TRX TECHNOLOGY SERVICES, L.P. and BCD TRAVEL USA LLC

(F/K/A WORLDTRAVEL PARTNERS I, LLC)

This Amendment 1, effective as of this 20th day of March, 2008, amends the
Amended and Restated Master Agreement (the “Agreement”) dated January 1, 2006,
by and between TRX Technology Services, L.P. (“TRX”) and BCD Travel USA LLC
(formerly known as WorldTravel Partners I, LLC) (“BCD”) as follows:

WHEREAS, BCD and TRX entered into that certain Amended and Restated Master
Agreement, dated January 1, 2006 (the “Agreement”), pursuant to which TRX agreed
to provide certain services and documentation to BCD; and

WHEREAS, the TRX wishes to make certain optional RESX functionality available to
BCD and BCD wishes to have access to such functionality;

NOW, THEREFORE, in consideration of the mutual covenants, terms and conditions
hereinafter set forth, the parties hereto agree to amend the Agreement as
follows:

 

  1. Exhibit B, Services and Products, shall be amended to include “RESX PNR
Sync.”

 

  2. Exhibit F shall be amended to include the following insertion below the
section entitled “RESX”:

For the avoidance of doubt, the RESX **shall include**.

 

  3. Miscellaneous.

a. Balance of Terms Unchanged. Except as expressly set forth in this Amendment,
the terms and conditions of the Initial Agreement shall continue in full force
and effect.

b. Entire Agreement. The Agreement, along with this Amendment, represent the
entire understanding and agreement between the parties with respect to the
subject matter hereof, and supersedes any and all previous discussions and
communications regarding such subject matter. Any subsequent amendments and/or
additions hereto are effective only if in writing and signed by both parties.

IN WITNESS WHEREOF, TRX and BCD have caused this Amendment to be executed as of
the Effective Date by their duly authorized representatives, and each represents
and warrants that it is legally free to enter this Amendment.

** Confidential Treatment Requested

 



--------------------------------------------------------------------------------

TRX TECHNOLOGY SERVICES, L.P.     BCD TRAVEL USA LLC BY:  

/s/ Shane Hammond

    BY:  

/s/ Detria M. Runyon

NAME:

 

 

Shane Hammond

    NAME:  

Detria M. Runyon

TITLE:

 

 

President, RESX Technologies

    TITLE:  

Executive Vice President

DATE:

 

 

25 March 2008

    DATE:  

March 20, 2008

 

-2-